DETAILED ACTION
Status of this application
1. 	This communication is an office action Non-Final Rejection in response to the filing of the application on 11/30/2020. The present application is being examined under the pre-AIA  first to invent provisions. This application is a Continuation of application 15/390,615, now US Patent 10,854,378. Claims 1-25 were previously cancelled and claims 26-45 were newly filed by the applicant.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
 http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-45 (now claims 1-25) of U.S. Patent No. 10,854,378. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a wireless power transfer system and method for detecting foreign objects on a wireless power transfer device configured in a similar manner without patentable distinguishable features.
Regarding claim 26, claim 26 of U.S. Patent No. 10,854,378 discloses An apparatus comprising:
a first primary coil disposed on a structure in a first planar arrangement;
a second primary coil disposed on the structure in a second planar arrangement that isdifferent from the first planar arrangement; and

Regarding claims 27-38, these claims are unpatentable over claims 27-38 of U.S. Patent No. 10,854,378 since are very similar.
4.	Regarding claim 39, claim 39 of U.S. Patent No. 10,854,378 discloses a system for wireless power transmittal in a coupled inductor system, comprising:
a first primary coil disposed on a first structure in a first planar arrangement;
a second primary coil disposed on a second structure in a second planar arrangement;
first driver circuitry and second driver circuitry configured to selectively cause a power signal or a data signal to be transmitted from one or both of the first primary coil and the second primary coil, respectively;
a secondary side coil external to the first structure and the second structure; and
wherein the secondary side coil is configured to receive the power signal from the first
primary coil and the second primary coil (see claim 39).
Regarding claims 40-45, these claims are unpatentable over claims 40-45 of U.S. Patent No. 10,854,378 since are very similar.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lyell Kirby (US 2010/0201311 A1) discloses a wireless charging system. A charging system may comprise at least one antenna configured for coupling to a 
Uchiyama (US 2006/0063974 A1) discloses a medical device guidance system capable of improving propulsion control characteristic. The capsule guidance system  includes a rotating electromagnetic field generating device for generating a rotating electromagnetic field for applying from the outside of a subject into the subject; a capsule to be inserted into the body cavity of the subject; a magnet provided in this capsule and acting on the rotating electromagnetic field generated by the rotating electromagnetic field generating device including plural wireless power coils.
Ries (US 2005/0052178 A1) discloses a magnet coil system for contactless movement of a magnetic body in a working space, the magnetic body is to be moved in a contactless fashion in a working space with the aid of the magnet coil system composed of fourteen individually drivable individual coils. The coil system is to be used for this purpose to produce three magnetic field components and five magnetic field gradients. The individual coils are preferably arranged on end-face or lateral surfaces situated oppositely in pairs, and on a tubular peripheral surface surrounding the working space.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/Primary Examiner, Art Unit 2836